Citation Nr: 9911034
Decision Date: 04/21/99	Archive Date: 06/24/99

DOCKET NO. 95-26 992               DATE APR 21, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for claimed disability of
the right wrist.

2. Entitlement to service connection for claimed sinusitis.

3. Entitlement to service connection for a headache disorder.

4. Entitlement to service connection for a gastrointestinal
disorder.

5. Entitlement to an increased (compensable) rating for the
service-connected hemorrhoids.

6. Entitlement to an increased (compensable) rating for the
service-connected residuals of a benign left ovarian cyst. 

REPRESENTATION 

Appellant represented by: The American Legion 

WITNESS AT HEARING ON APPEAL 

The veteran 

ATTORNEY FOR THE BOARD 

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from August 1985 to September
1993. This appeal originally arose from an April 1994 rating
decision by the RO.

The Board remanded these matters for further development in
December 1997.

FINDINGS OF FACT

1. No competent evidence has been submitted to shown that the
veteran currently has a right wrist disability due to disease or
injury which was incurred in or aggravated by service.

2 - 

2. No competent evidence has been submitted to show that the
veteran currently has a sinus disability due to disease or injury
which was incurred in or aggravated by service.

3. The veteran's currently demonstrated mixed headaches are shown
to have had their likely clinical onset during service.

4. The currently demonstrated gastroesophageal reflux disease is
shown to have had its likely clinical onset during the veteran's
period of active duty.

5. The veteran's hemorrhoid condition currently is not shown to
be manifested by residual disability.

6. The veteran's service-connected left ovary condition currently
is not shown to be manifested by residual disability.

CONCLUSIONS OF LAW

1. Well-grounded claims of service connection for a disability of
the right wrist and sinusitis have not been presented. 38
U.S.C.A. 1110, 1131, 5107, 7104 (West 1991 & Supp. 1998); 38
C.F.R. 3.303 (1998).

2. The veteran's disability manifested by mixed headaches is due
to disease or injury which was incurred in service. 38 U.S.C.A.
1110, 1131, 5107, 7104; 38 C.F.R. 3.303 (1998).

3. The veteran's disability manifested by gastroesophageal reflux
is due to disease which was incurred in service. 38 U.S.C.A.
1110, 1131, 5107, 7104; 38 C.F.R. 3.303 (1998). 

4. The criteria for the assignment of a compensable rating for
the service-connected hemorrhoids have not been met. 38 U.S.C.A.
1155, 5107, 7104; 38 C.F.R. 4.7, 4.114, including Diagnostic Code
7336 (1998).

5. The criteria for the assignment of a compensable disability
rating for the service-connected residuals of a benign left
ovarian cyst have not been met. 38 U.S.C.A.  1155, 5107, 7104; 38
C.F.R. 4.7, and 4.116, including Diagnostic Code 7615 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Background

A careful review of the service medical records shows that, on
entrance examination in May 1984, the veteran was noted to have
had mild hay fever. Clinical examination was normal. In December
1985, the veteran complained of lower abdominal pain. The
physical examination revealed that the bowel sounds were within
normal limits, and no abdominal masses were noted. There was some
lower abdominal discomfort on palpation. The impression was that
of abdominal pain, probable enteritis. In November 1986, she
complained of a headache and generalized aching. The diagnosis
was that of pharyngitis and probable "strep." In March 1987, she
was seen for tonsillitis or possible low-grade sinusitis. In late
April 1987, she was seen for strep throat versus viral
pharyngitis.

In May 1987, the veteran was seen in sickbay after she had fallen
off a ladder and sprained her right wrist. X-ray films of the
right wrist were reported to show no significant abnormalities.
She continued to complain of pain in her night wrist and hand and
was seen in physical therapy and given a home exercise program in

- 4 - 

August 1987. In September 1987, she complained of post nasal
drainage and "crusting" in both eyes. The assessment was that of
conjunctivitis in both eyes and postnasal drip. In October 1987,
she complained of persistent heartburn. A gastrointestinal series
was normal, and no ulcer was seen. In November 1987, the
diagnosis was that of resolving gastritis. In January 1988, she
complained of pain around the orbits of both eyes, postnasal
drip, a sore throat and a burning sensation in both eyes. The
assessment was that of upper respiratory infection and rule out
resolving conjunctivitis.

In March 1988, the veteran complained of left lower quadrant
abdominal and pelvic discomfort. Subsequently, a left ovarian
cyst was diagnosed. In June 1988, she complained of sharp pain in
her lower abdomen after lifting or excessive walking. The
assessment was that of abdominal muscle strain. In January 1989,
she reported that she had sustained trauma to the right second
digit that morning. The physical examination revealed that there
was slight swelling and bruising of the distal interphalangeal
joint. However, there was a full range of motion of the joint,
but the joint was tender to touch. The blood supply to the right
second finger was intact. The assessment was that of contusion of
the right index finger. In August 1989, she reported that her
medication gave her a headache. Her medication was discontinued.
In September 1989, she reported sinus congestion. A mild pain on
tapping of the left maxillary sinus was noted. X-ray studies of
the sinuses were described as normal with no evidence of mucosal
thickening, air fluid levels or bone destruction. The diagnosis
was that of viral syndrome.

In May 1990, she underwent a hemorrhoidectomy, and she underwent
a sphincterotomy for chronic anal fissure in August 1990.

In September 1990, the veteran complained of pain in her right
hand and wrist. She reported she had sprained her right wrist two
days prior thereto. The assessment was that of possible mild
sprain of the right wrist. In August 1991, she complained of a
sinus condition. The physical examination revealed tenderness of
the frontal and maxillary sinuses. X-ray studies of the sinuses
were described as normal with

5 - 

no mucosal thickening, air fluid levels or bone destruction. The
diagnosis was that of upper respiratory infection. In August
1991, she complained of stomach pain. The upper gastrointestinal
series was interpreted to show no ulcers.

In November 1991, she complained of a sore throat, hot flashes
and sinus congestion. The assessment was that of allergic
rhinitis. In mid-February 1992, she stated that her neck was sore
and felt warm. The assessment was that of "strep tonsillitis." In
late February 1992, she complained of pressure in the maxillary
and frontal sinuses which caused her to develop headaches. The
assessment was that of early sinusitis. In late February 1992,
she complained of pain in the right and left lower quadrants of
the abdomen. The pain was increased with lifting and moving
around. The assessment was that of abdominal pain and discomfort
probably secondary to medication.

In June 1992, she complained of sinus congestion, pain in her
right ear and a sore throat. The assessment was that of otitis
media. In mid-June 1992, she complained of vomiting. The physical
examination revealed slight tenderness in the epigastric region.
The assessment was that of gastroenteritis. In July 1992, she was
again seen for gastric enteritis. In September 1992, she
complained of pain in the right hand. The assessment was that of
rule out right hand sprain. In November 1992, she complained of
nausea, headaches and sinus congestion. The assessment was that
of rule out sinusitis. A sinus x-ray series was normal. In
January 1993, she was seen for gastroenteritis. In February 1993,
the veteran was seen for congestion, headaches over the eyes and
dizziness. Pain over the sinuses on palpation was noted. In March
1993, the veteran complained of nasal drainage and sinus
headaches.

In July 1993, the veteran was seen for maxillary sinusitis. In
September 1993, she was seen for tension headaches.

On her service discharge examination, performed in September
1993, the veteran indicated that she had had rheumatic fever,
swollen or painful joints, frequent or

- 6 - 

severe headaches, dizziness or fainting spells, ear, nose and
throat trouble, sinusitis, hay fever, shortness of breath,
frequent indigestion, stomach, liver or intestinal trouble, an
adverse reaction to medication, broken bones, a cyst, piles,
arthritis and car-train-air sickness. The physical examination
revealed no abnormality of the second (index) finger of the right
hand. X-ray films of the sinuses were interpreted to show
questionable mucosal thickening of the maxillary sinuses.

The office notes from the veteran's private physician, dated in
May 1993 show that she was diagnosed with nonspecific vaginitis,
irritable bowel syndrome, and gastritis versus peptic ulcer
disease. In June 1993, that the veteran was been seen for peptic
ulcer disease. In November 1993 she was diagnosed with pelvic
pain, questionable early pelvic inflammatory disease of ovarian
etiology. In January 1994, she complained of pain in her fingers
and wrist.

On a VA general medical examination, conducted in March 1994, the
veteran gave a history of peptic ulcer disease and
polyarthralgias. The examination of her abdomen revealed that the
bowel sounds were present with no tenderness or
hepatosplenomegaly noted. She had a full range of motion of all
her extremities including her neck, shoulders, wrist, fingers,
hips, knees and ankles. No swelling, warmth or erythema of any of
her joints was noted. X-ray film of both hands, feet, ankles and
knees were interpreted to show that the bony structures were
normal and that all the joints were well maintained. The
diagnoses were those of history of peptic ulcer disease,
polyarthralgias of unknown etiology, status post hemorrhoidectomy
and fibrocystic breast disease.

The office notes from the veteran's private physician show that,
in July 1994, the veteran complained of painful sinuses and
headache. The assessment was that of migraine headache. In
September 1994, she complained of pain and discomfort in her
arms, legs, knees and abdomen. The assessment was that of
musculoskeletal pain, possibly due to overuse. In March 1995, she
stated that her arms and hands were painful and sore. The
assessment was that of musculoskeletal pain due to

7 -

repetitive stress. In late March 1994, she was seen for follow-up
for wrist pain. The right wrist was tender to palpation. She was
given a wrist immobilizer.

VA outpatient treatment reports, dated in June 1995, show that
the veteran was seen in the Women's Clinic. She had recently been
prescribed medication for carpal tunnel syndrome.

In a May 1996 letter, the veteran's private physician stated that
the veteran had been followed since May 1993 for a history of
gastritis, peptic ulcer disease and irritable bowel syndrome.

At a hearing, held at the RO in March 1996, the veteran testified
that she had received all of her treatment from either VA or her
private physician. She continued to receive treatment from the VA
for eye drops, migraine headaches, tonsillitis, strep throat and
ulcers.

In June 1996, the veteran complained of frontal headaches. An x-
ray evaluation of the sinuses noted that the frontal sinus was
hypoplastic. On a VA orthopedic examination, conducted by the VA
in June 1996, the veteran stated that, since the injury in
service where she fell off of a ladder, she had had multiple
joint problems including wrist. She stated that she still had
shooting pains in her forearm and wrist, especially with any type
of pressure or hyperextension of the wrist. On the physical
examination, it was reported that she had a good range of motion
of all the large joints, including those of the upper and lower
extremities. During the examination she repeatedly twisted her
right wrist around with flexion/extension movements and a rubbing
action and grimaced as if in pain. The relevant assessment was
that of subjective discomfort of multiple joints, the most
problematic being the right wrist.

A VA genitourinary examination was conducted in April 1998. The
veteran reported a history of recurrent urinary tract infections
starting in 1986. Her last reported urinary tract infection was
in 1994. She reported a frequency of urinary

- 8 - 

tract infections approximately two times per year from 1986 to
1994. The examiner believed that like these were all episodes of
simple cystitis without fever which responded to oral
antibiotics. She had no history of febrile urinary tract
infections or pyelonephritis or hospitalizations for urinary
tract infections. She denied any temporal relation of her urinary
tract infections to intercourse. She reported an episode of
dysuria in 1996 for which she treated herself with
over-the-counter medications and cranberry juice. She has no
history of kidney stones or other renal disorders. The veteran
denied any lethargy, weakness, or excessive weight loss or weight
gain. She denied urinary frequency or nocturia. She had no
current dysuria or pain with micturition. She does report a very
mild urinary hesitancy but no decrease in force of stream. She
reported only very mild stress urinary incontinence with coughing
intermittently, which required no pad usage. She denied urgency
or urge incontinence. She had no history of hematuria, urinary
tract surgery, hospitalization for urinary tract disease or
urologic malignancy. She reported the need for bladder
catheterization following foot surgery in the distant past but
has required no further catheterization or urethral dilations.

The examination of the abdomen noted it to have been soft,
nontender, nondistended without masses or costovertebral angle
tenderness. The bladder was nonpalpable and there was no
suprapubic tenderness. Genitourinary examination revealed normal
external female genitalia without lesions. The urethra appeared
normal. There was no menstrual blood present in the vaginal
vault. There was minimal urethral hypermobility but no urinary
leakage demonstrated with cough or Valsalva. There was no
evidence of cystocele.

The examiner stated that the veteran appeared to have had a
history of recurrent urinary tract infections dating from 1986
until 1994. The examiner believed that these were episodes of
simple uncomplicated cystitis. The veteran had no known urologic
abnormalities. She had not had a documented urinary tract
infection for approximately four years. She had a very mild
stress urinary incontinence which did not seem to bother her and
did not require pad usage. Otherwise the examiner stated that the
veteran was completely without urologic complaints. The examiner

9 - 

believed that her reported urinary tract infections should not be
considered recurrent or complicated and no further evaluation was
necessary at this time.

A VA joints examination was conducted in April 1998. The veteran
reported that she had joint pains all over her body, and reported
an injury to both of her wrists when she was unloading a truck in
1985. The veteran stated that she had daily bilateral wrist and
hand pain. The patient stated she has had difficulties with her
activities of daily living, working around the home.

The examination revealed that she was tender diffusely. There was
no specific point in her wrist joints in any particular carpal
bone that was specifically tender. The patient had no swelling or
crepitus in her wrists or phalangeal joints. The patient had a
negative Watson's test. The veteran had no deformity in her hands
or her wrists. An x-ray evaluation was normal. the examiner
stated that the veteran had no orthopedic disability at this
time. The examiner stated that the veteran may have had a
systemic arthropathy and may benefit from rheumatologic
assessment.

A VA neurological examination was conducted in April 1998. The
veteran related a history of headaches. These headaches were
reported to have been present for the last eight years. They were
reported to have been debilitating throbbing in character, occur
two or three times per month and lasted about 20 minutes if
medicated. If not, they lasted for hours. They were bitemporal in
location with occipital radiation. They were associated with
photophobia and sonophobia but not with nausea or vomiting. The
neurological examination was normal. Mixed headache was
diagnosed. The examiner stated that the veteran headaches had
migraine components of sonophobia and photophobia, as well as
multiple tension components which responded to non-narcotic
medication.

A VA ears, nose and throat examination was conducted in April
1998. The veteran complained of 10 episodes of tonsillitis per
year starting in service which last for approximately a week. She
also complained of midfacial symptoms including clear watery
discharge, sneezing, congestion and itchy eyes. These are all
consistent with

- 10- 

allergic rhinitis and they worsen significantly around September.
She has had no history of allergy testing and she does notice
some response to over-the-counter allergy medications.

The examination of the ears, nasal cavity, and neck were normal.
Her tonsils were very scared and pitted and were 2+ out of 4+ in
size. Recurrent acute tonsillitis and allergic rhinitis were
diagnosed. The examiner stated that these problems were not
caused by her time in the service, but the veteran claimed that
they started while she was on active duty.

A VA gastrointestinal examination was conducted in May 1998. The
examiner stated that the veteran's claims file was reviewed and
noted that she had a long history of reflux disease. A
gastroscopic examination in 1996 revealed a small antral ulcer
and some questionable Barrett-like changes of the esophagus;
however, her biopsy was negative for Barrett's changes. It was
consistent with reflux esophagitis. She also had a small antral
peptic ulcer. The veteran stated that she vomits once in a while
for a few days at a time. No hematemesis or melena was reported.
She denied having gastrointestinal disturbance after meals. She
reported constipation, frequency, colic, or distention. She has
not noted any specific weight loss.

The examination noted that the abdomen was soft with good bowel
sounds. There was some mid epigastric tenderness. There was no
rebound or guarding. There were no signs of chronic liver
disease. Her last endoscopy was done approximately two years ago
which showed an antral ulcer and reflux. There was also some
evidence of gastritis as well. Reflux disease that has not been
well treated was diagnosed.

A VA general medical examination was conducted in July 1998.
Regarding the - veteran's hemorrhoids, she stated that they began
with her first pregnancy in 1984 and have been intermittent since
that time. She had surgery in 1989 for hemorrhoidectomy, also
later in 1989, she had an anal fissure repair which she

stated had resolved. She stated that the hemorrhoids are
intermittent when constipation worsens. She was on a daily stool
softener. She rarely had bleeding. Tenderness was her major
complaint. She did describe occasional use of an enema.

Examinations of the nose, sinuses, mouth, throat, abdomen,
genitalia, rectum and nerves were normal. The following diagnoses
were rendered: history of hemorrhoids, no clinical evidence of
this at this time, history of mixed headache, history of
recurrent urinary tract infections, chronic wrist pain,
gastroesophageal reflux, allergic rhinitis and recurrent acute
tonsillitis.

II. Analysis

A. Service Connection

The law provides that service connection may be granted for
disability resulting from disease or injury incurred in or
aggravated by active military service. 38 U.S.C.A.  1110, 1131
(West 1991 & Supp. 1998).

However, the preliminary requirement for establishing entitlement
to any VA benefit is that the applicant submit a claim which is
sufficient to justify a belief by a fair and impartial individual
that the claim is well grounded. 38 U.S.C.A. 5107(a) (West 1991 &
Supp. 1997). A well-grounded claim is "a plausible claim, one
which is meritorious on its own or capable of substantiation."
Such a claim need not be conclusive, but only possible, to
satisfy the initial burden of section 5107. Murphy v. Derwinski,
1 Vet. App. 78, 81 (1990).

There is a three-pronged test to determine whether a claim is
well grounded. There must be competent evidence of a current
disability (i.e., a medical diagnosis), of incurrence or
aggravation of a disease or injury in service, and a nexus
between the injury or disease in service and the current
disability. See Rabideau v. Derwinski, 2 Vet. App. 141 (1992),
Grottveit v. Brown, 5 Vet. App. 92 (1993), Grivois v.

- 12 - 

Brown, 6 Vet. App. 136 (1994), Caluza v. Brown, 7 Vet. App. 598
(1995). To be well grounded, a claim must be supportive of
evidence that suggests more than a purely speculative basis for
an award of benefits, medical evidence as required, not just
allegations. Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon
v. Derwinski, 3 Vet. App. 261 (1992).

Evidence must show that the veteran currently has a disability
stemming from service. Brammer v. Derwinski, 3 Vet. App. 223
(1992). There can be no valid claim in the absence of proof of
present disability. Degmetich v. Brown, 8 Vet. App. 208, 211
(1995).

For the showing of chronic disease in service, there is required
a combination of manifestations sufficient to identify the
disease entity, and sufficient observation to establish
chronicity at the time, as distinguished from merely isolated
findings or a diagnosis including the word "chronic." Continuity
of symptomatology is required where the condition noted during
service is not, in fact, shown to be chronic or where the
diagnosis of chronicity may be legitimately questioned. When the
fact of chronicity in service is not adequately supported, then a
showing of continuity after discharge is required to support the
claim. 38 C.F.R. 3.303(b).

1. Right Wrist Disability and Sinusitis

There is no competent evidence of record which would satisfy two
prongs of the Caluza test, i.e., there is no diagnosis of a
current right wrist or sinus disability on the latest VA
examinations or expert medical opinion linking any disease or
injury in service to any putative current condition. The veteran,
as a lay witness, is not competent to diagnose a current right
wrist disability or sinusitis or offer an opinion as to their
relationship to service. See Espiritu, supra.

The veteran's statements and testimony concerning a continuity of
symptoms since service are not supported by medical evidence
showing that she has current right

- 13 - 

wrist or sinus disability related to his period of service.
Hence, service connection is not warranted on the basis of
continuity of symptomatology. Savage v. Gober, 10 Vet. App. 489
(1997); Espiritu, supra.

The Board notes that the latest VA nose and throat examination
diagnosed the veteran with allergic rhinitis and recurrent acute
tonsillitis, but the examiner stated that the conditions were not
related to service. The recent joints examination noted that the
veteran's wrist were diffusely tender, but added that she had no
orthopedic disability at that time.

2. A Headache Disorder and Gastrointestinal Disorder

The veteran's claims are well grounded within the meaning of 38
U.S.C.A. 5107(a). That is, she has presented a plausible claim
due to evidence of record that indicates that she had headaches
and gastrointestinal conditions in service and has current
diagnoses of these conditions. The Board is also satisfied that
all relevant facts have been properly developed and that no
further assistance to the veteran is required to comply with the
duty to assist mandated by 38 U.S.C.A. 5107(a).

Regarding the veteran's headaches and gastroesophageal reflux
disease, the Board notes that the veteran was repeatedly
diagnosed and treated for headaches and gastrointestinal
conditions in service and received continuous treatment for these
conditions after separation from service and that the latest VA
examinations diagnosed the veteran with mixed headaches and
gastroesophageal reflux disease of many years duration.

Therefore, service connection is warranted for disability
manifested by mixed headaches and gastroesophageal reflux disease
in that a continuity of symptomatology since service has been
shown. 38 C.F.R. 3.303(b).

- 14 - 

B. Increased Ratings Claims

The Board notes that the provisions of 38 U.S.C.A. 5107(a) have
been met, in that the veteran's claims for increased ratings are
well grounded. This finding is based on the veteran's evidentiary
assertion that his service-connected disabilities have increased
in severity. See Drosky v. Brown, 10 Vet. App. 251, 254 (1997)
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).
No further assistance to the veteran is required to comply with
the duty to assist mandated by 38 U.S.C.A. 5107(a). See Waddell
v. Brown, 5 Vet. App. 454, 456 (1993); Murphy, supra.

The history of the veteran's disabilities have been reviewed, but
the more recent evidence is the most relevant to his claims for
an increased rating. Where entitlement to compensation has
already been established, and an increase in the disability
rating is at issue, the present level of disability is of primary
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a
schedule of ratings which is based on the average impairment of
earning capacity resulting from a disability. Separate diagnostic
codes identify the various disabilities. 38 U.S.C.A. 1155; 38
C.F.R. Part 4. When there is a question as to which of two
evaluations should be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise, the lower rating
will be assigned. 38 C.F.R. 4.7.

1. Hemorrhoids

A noncompensable evaluation will be assigned for mild or moderate
hemorrhoids. A 10 percent rating requires that they be large or
thrombotic, irreducible, with

- 15 - 

excessive redundant tissue, evidencing frequent recurrences. 38
C.F.R. 4.114, Diagnostic Code 7336.

While the veteran has requested an increased rating, on the most
recent examination of the rectum and anus, a history of
hemorrhoids was noted, but no residuals were found. The weight of
the evidence does not serve to establish that the veteran
currently is not experiencing a level of disablement consistent
with more than mild or moderate hemorrhoids.

As the preponderance of the evidence is against the veteran's
claim for a compensable rating for hemorrhoids, the benefit- of-
the-doubt doctrine is inapplicable; her claim must be denied. 38
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Benign Ovarian Cyst

For the veteran to received a compensable rating for an ovarian
cyst, under Diagnostic Code 7615, for ovary disease, injury or
adhesions, a 10 percent disability rating is warranted where the
symptoms of the disability require continuous treatment. A
noncompensable disability rating is warranted where the symptoms
of the disability do not require continuous treatment. There is
no evidence that the veteran has any symptoms from the benign
ovarian cyst which require continuous treatment. In fact, the
examiners who performed the latest VA genitourinary and general
medical examinations reported a history of urinary tract
infection, but reported no current objective findings or
disability related to the veteran's left ovarian cyst.

As the preponderance of the evidence is against the veteran's
claim for a compensable rating for benign ovarian cyst, the
benefit-of-the-doubt doctrine is inapplicable; her claim must be
denied. 38 U.S.C.A. 5107(b); Gilbert, supra.

- 16 - 

ORDER

Service connection for a right wrist disability and sinusitis is
denied as well-grounded claims have not been submitted.

Service connection for mixed headaches and gastroesophageal
reflux disease is granted.

Increased ratings for the service-connected hemorrhoids and
residuals of the benign left ovary cyst are denied.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals

17 -

